Green, J.
delivered the opinion of the court.
The only objection to the decree in this case, consists in assuming that the valuation of the one thousand acres comparatively with that of the two thousand and fiv e hundred acres, as made by Williams and Pinson, was conclusive. The agreement of the parties stipulated that the valuation was to take place immediately; but instead of that, it was postponed more than twelve months, and was then made at the instance of Rutherford, without any communication with, or notice to Pillow, and without the valuers having any information as'to the boundaries of the tracts to be valued, other than that communicated by Rutherford. They had none of the title papers before them, and they do not pretend to know whether they were shown the tracts in question or not. Their evidence, therefore, as to the identity of the tracts valued by them, *138with those m controversy, is hearsay from Rutherford, , , , , , , , , . and ought not to have been held as conclusive upon Pillow.
«As to the manner in which the valuation was made, there is no objection. The original contract is not to be understood as a sale of the half of John Rutherford’s tract, taking into view quality and quantity. The stipulation, that the part sold is understood to be “the east half of the above mentioned tract, ” ^conclusive to show that it -was the intention of the parties to divide the number of acres in the tract equally, assigning the east half to Pillow. So Pillow understood the contract, when he made the proposition of the twelfth of June 1823, to have,jt valued. For he stipulates in that paper, that Williams and Pinson were to value “the east half.” If he had understood that he had contracted for an average half of the whole tract, he would have used some language to indicate that they were to ascertain the comparative value of the one thousand acres with the whole, and not the east half only, of John Rutherford’s tract. The construction Pinson and Williams put upon this agreement, was, therefore, the correct one; but because it does not-appear that the lands shown them by Rutherford, and by them valued, were the tracts mentioned in the agreement of the twelfth of June 1823, the decree will be reversed, and the cause remanded to the chancery court, for another valuation to be had, with due notice to the parties.
Judgment reversed.